AO 245D (Rey. AO 11/J6-CAN 04/18) Judgment in Criminal Case of Revocation

UNITED STATES DISTRICT COURT
Northern District of California

 

UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
Ve
Thuc Trong Tran USDC Case Number: CR-17-00008-001 BLF

BOP Case Number: DCANS517CR00008-001
USM Number: 18391-051
Defendant’s Attorney: Graham Archer, AFPD

Nee Ne ee ee

THE DEFENDANT:

i¥ admitted guilt to violation of condition(s): Charge One, Two and Three of the Petition filed on October 23, 2018.
was found in violation of condition(s): after denial of guilt:

The defendant is adjudicated guilty of these violations:

 

 

 

 

Violation Number Nature of Violation Violation Ended
One Failure to abstain from using illicit drugs September 13, 2018
Two Failure to follow the instructions of the probation officer October 12, 2018
Three Failure to live at a place approved by the probation officer October 13, 2018

 

 

 

 

 

 

The defendant is sentenced as provided in pages 2 through _5__ of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

i The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

 

 

 

 

 

 

$/21/2019
Last Four Digits of Defendant’s Soc. Sec. No.: 7478 ~ Date of Imposition of Judgment.
Defendant’s Year of Birth: 1973 ES f.

Signature o' of nee
City and State of Defendant’s Residence: , The Honorable Beth Labson Freeman
San Jose, California United States District Judge

Name & Title of Judge

sate. AYA Fe, NP #P) & SO/G
Date Signed ‘
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation

DEFENDANT: Thuc Trong Tran Judgment - Page 2 of 5
CASE NUMBER: CR-17-00008-001 BLF

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of: Six

months.

The Court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the
Clerk’s Office.

The defendant shall surrender to the United States Marshal for this district:

spine oe y

at iam | pm on (no later than 2:00 pm).

m™ as notified by the United States Marshal.

The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
retumed to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

j at Pam [" pm on (no later than 2:00 pm).
r™ as notified by the United States Marshal.

ras notified by the Probation or Pretrial Services Office.

The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

RETURN

I have executed this judgment as follows:

Defendant delivered on to . at

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation

DEFENDANT: Thuc Trong Tran Judgment - Page 3 of 5
CASE NUMBER: CR-17-00008-001 BLF

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of: 12 months

1)
2)

3)°

4)

5)
6)

7)

MANDATORY CONDITIONS OF SUPERVISION

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
‘~The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of

restitution. (check if applicable)
i¥ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
a

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245D (Rey. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation

DEFENDANT: Thue Trong Tran _ Judgment - Page 4 of 5
CASE NUMBER: CR-17-00008-001 BLF

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court, and bring about improvements in your conduct and condition.

1) You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
RELEASE, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed.

3) You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

4) You must follow the instructions of the probation officer related to the conditions of supervision.

5) You must answer truthfully the questions asked by your probation officer.

6) You must live at a place approved by the probation officer. If you plan to change where you live or anything about your

living arrangements (such as the people you live with, for example), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
notify the probation officer within 72 hours of becoming aware of a change or expected change.

7) You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
view.

8) You must work at least part-time (defined as 20 hours per week) at a lawful type of employment unless excused from doing

so by the probation officer for schooling, training, community service or other acceptable activities. If you plan to change
where you work or anything about your work (such as your position or your job responsibilities), you must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not
possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

9) You must not communicate or interact with someone you know is engaged in criminal activity. You must not associate,
communicate, or interact with any person you know has been convicted of a felony, unless granted permission to do so by the
probation officer.

10) If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything

that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

If the probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the
person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
that you have notified the person about the risk. (check if applicable)

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation of probation or supervised release.

(Signed)

 

 

Defendant Date

 

 

U.S. Probation Officer/Designated Witness Date
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation

DEFENDANT: Thuc Trong Tran Judgment - Page 5 of 5
CASE NUMBER: CR-17-00008-001 BLF

SPECIAL CONDITIONS OF SUPERVISION

Prior Conditions:

L.

10.

11.

You must participate in an inpatient/outpatient substance abuse treatment and counseling program that includes urinalysis,
saliva, and/or sweat patch testing, as directed by the Probation Officer. You must abstain from using illicit drugs and alcohol
and abusing prescription medications during the period of supervision.

As directed by the Probation Officer, you must pay all or part of the costs of treating your drug or alcohol dependency and
mental health condition to the aftercare contractor during the period of community supervision, pursuant to 18 U.S.C. §3672.
You must provide payment and proof of payment as directed by the probation Officer.

You must not obtain or possess any driver's license, Social Security number, birth certificate, passport, or any other form of
identification in any name other than your true legal name; nor shall you use, for any purpose or in any manner, any name
other than your true legal name without the prior written approval of the Probation Officer.

You must comply with the immigration rules and regulation of the United States, and if deported from this country, either
voluntarily or involuntarily, not reenter the United States illegally. You are not required to report to the Probation Office
while residing outside of the United States; however, within 72 hours of release from any custody or any reentry of the
United States during the period of Court-Ordered supervision, you must report for instruction to the United States Probation
Office, located at: 280 South First Street, Suite 106, San Jose, CA 95113.

You must submit person and property to search or seizure at any time of the day or night by any law enforcement officer with
or without a warrant and with or without reasonable or probable cause.

You must report to the United States Probation Office with 72 hours of your release from custody.

You must not possess, have under your control, or have access to any firearm, explosive device, or other dangerous weapon,
as defined by federal, state or local law.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment provider to
facilitate the treatment for narcotic addiction or drug dependency. Further redisclosure of the Presentence Report by the
treatment provider is prohibited without the consent of the sentencing judge.

As directed by the Probation Officer, you must provide to the Probation Officer: (1) a signed release authorizing credit report
inquiries: (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial
statement, with supporting documentation as to all assets, income and expenses. In addition, you must not apply for any loan
or open and line of credit without prior approval of the Probation Officer.

You must maintain one personal checking account. All of your income, "monetary gains" or other pecuniary proceeds shall
be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
including any business accounts, shall be disclosed to the Probation Officer upon request.

You must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligation imposed by the Court have been satisfied in full.

Additional Conditions:

The Defendant must pay the total criminal monetary penalties as originally imposed, less any payments already received:

Special Assessment: $N/A_ Fine: $N/A_ Restitution: $ N/A
